Case: 13-20545      Document: 00512665997         Page: 1    Date Filed: 06/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20545
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

EDWIN PAVON AGUILAR, also known as Edvin Leonel Aguilar, also known
as Edvin Leonel Pavon Aguilar, also known as Carlos E. Villagrana, also
known as Edwin Aguilar, also known as Edvin Leonel Pavon-Aguilar,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-142-1


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Edwin Pavon Aguilar raises
an argument that he concedes is foreclosed by United States v. Rodriguez, 711
F.3d 541, 562 n.28 (5th Cir.) (en banc), cert. denied, 134 S. Ct. 512 (2013), in
which this court held that the generic, contemporary definition of “sexual
abuse of a minor” does not require that the age of consent be lower than 17


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20545   Document: 00512665997    Page: 2   Date Filed: 06/17/2014


                               No. 13-20545

years old and does not include the age-differential requirement asserted.
Accordingly, the unopposed motion for summary disposition is GRANTED, and
the judgment of the district court is AFFIRMED.




                                    2